Citation Nr: 0308314	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-07 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependents' educational assistance benefits 
under Chapter 35 of Title 38.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active military duty from April 1941 to 
July 1948 and from October 1948 to August 1961.  He died in 
January 1999, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied service connection for the 
cause of the veteran's death and Chapter 35 educational 
assistance.  The case was remanded by the Board in October 
2001 for additional development.  The case has been returned 
and is now before the Board for appellate review

The appellant's application for death benefits, VA Form 21-
534 also includes a claim for Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).  
This issue has not been adjudicated by the RO and is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in January 1999 death due to chronic 
obstructive pulmonary disease (COPD) due to or as a 
consequence of hypertension.

2.  At the time of his death, the veteran was not service-
connected for any disorder.

3.  The veteran's COPD and hypertension are not of service 
origin.

4.  A service-connected disability was not involved in the 
veteran's death.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease and cardiovascular 
disease were not incurred in or aggravated by service nor may 
cardiovascular disease be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2002).

3.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The official certificate shows that the veteran dies in 
January 1999 at the age of 79.  The immediate cause of death 
was reported as chronic obstructive pulmonary disease due to 
or as a consequence of hypertension.  An autopsy was not 
performed.  At the time of his death service connection was 
not in effect for any disorder.

The veteran's service medical records reflect no finding 
diagnostic of cardiovascular disease, including hypertension.  
The records show that he was admitted to a hospital in 1943 
for atypical pneumonia of the left lower lobe of unknown 
etiology.  The hospital records note that he smoked 
cigarettes.  After a week it was noted that that his lungs 
were clear and he was discharged later in September 1943.  On 
the medical history portion of a 1955 medical examination he 
reported that he had had shortness of breath.  The doctor 
noted that the shortness of breath was on severe exertion, 
and the objective findings on the examination noted that the 
lung were clinically normal.  Chest x-rays were negative.  In 
October 1957 he was hospitalized for several days for the 
common cold.  During service several regularly scheduled 
physical examinations, including chest x-rays, were conducted 
which showed no pertinent abnormality.  The May 1961 service 
separation examination noted normal lungs and chest.  A chest 
x-rays was negative.  The cardiovascular system was 
clinically evaluated as normal.

A February 1978 Physician's Certification of Permanent 
Disability from H. T. Cook, M.D. reflects that the veteran 
was disabled due to coronary artery disease, myocardial 
infarction.  Other conditions listed were angina, hiatal 
hernia, and diabetes.  The doctor indicated that the symptoms 
first appeared in May 1973.

The veteran's terminal hospitalization records show he was 
admitted in December 1998 with respiratory symptoms.  It was 
noted that that he had underlying advanced chronic 
obstructive pulmonary disease and had end-stage respiratory 
disease.  Despite initial aggressive intervention, his 
clinical course deteriorated and he died on January [redacted], 1999.  

At a hearing conducted at the RO in May 2000, the appellant 
testified that the veteran was hospitalized for pneumonia in 
1943.  Since that time, he experienced numerous episodes of 
pneumonia.  She also stated that he had hypertension.  She 
stated that within the last 30 years prior to the veteran's 
death, the veteran was constantly treated, including 
hospitalization. 

In August 2002 a VA doctor reviewed the veteran's service 
medical records and reports from private doctors.  The VA 
doctor noted that severe chronic obstructive pulmonary 
disease and hypertension ultimately led to the veteran's 
death.  The doctor also noted that his military records noted 
he was a habitual smoker and concluded that his smoking habit 
led to his death.  The VA doctor said:

There is really no evidence in his record 
that his respiratory infection, which he 
suffered in 1943, left any permanent 
residual.  There was really no evidence 
in his military examinations done 
sequentially over time that he had any 
residual impairment from this minor 
respiratory infection.

The VA doctor concluded that cigarette smoking throughout the 
veteran's life led to chronic obstructive pulmonary disease, 
and this was the cause of his death in 1999.

II.  Analysis

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of the VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  

The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Pursuant to the VCAA, the VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and to complete her claim.  In the statement of 
the case and a number of supplemental statements of the case, 
and earlier Board Remands, the appellant has been effectively 
informed of the evidence and requirements necessary to 
substantiate her claim.  Specifically in the December 2002 
supplemental statement of the case, the RO informed the 
appellant of the VA's duties under the VCAA and what evidence 
the VA would attempt to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VA has a further duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  In April 2002 
the RO furnished the appellant release of information forms 
in order to obtain all medical records pertaining to 
treatment from the veteran's retirement from active duty to 
the present.  No additional information was forthcoming.   
The Board finds that VA has satisfied its responsibilities to 
assist the veteran in development of his claim.  As the VA 
has obtained available medical records and as pertinent 
medical opinions relative to her claim have been obtained, 
the duty to assist has been satisfied.  The Board finds that 
the requirements of the VCAA have been met.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§  1110, 1131.  Service connection may 
also be granted for a chronic disease, i. e., cardiovascular-
renal disease, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

To summarize, lay statements testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

In this regard, the veteran was hospitalized for pneumonia in 
1943.  However, subsequent service treatment records, 
including chest -rays, show no residual disability.  The 
service medical records show no findings diagnostic of 
chronic obstructive pulmonary disease or cardiovascular 
disease.  These disorders were first clinically demonstrated 
many years after service.  

Additionally, a VA doctor has reviewed the record and 
concluded that cigarette smoking led to the chronic 
obstructive pulmonary disease, and that there was no 
relationship between the minor respiratory infections in 
service and his death many years later.  The evidence of 
record does not contradict this opinion.  There is no medical 
evidence of record which relates the COPD or cardiovascular 
disease to the veteran's service.  

The Board notes that current law prohibits service connection 
for cause of death on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during service; this law is applicable to claims 
such as the instant claim, which were filed after June 9, 
1998.  38 U.S.C.A. § 1103 (West. 2002); 38 C.F.R. § 3.300 
(2002).

Based on a review of the record, it is the judgment of the 
Board that the chronic obstructive pulmonary disease and 
cardiovascular disease, which were involved in the veteran's 
death, are not related to military service nor was 
cardiovascular disease manifested within one year after the 
veteran's discharge from active duty.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a non-service-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death, service connection was not in 
effect for any disability.  Therefore, he was not in receipt 
of a total and permanent disability evaluation due to 
service-connected disability at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.  


	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

